DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on September 30, 2019. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
This action is in reply to the communication filed on September 25, 2020.
Claims 1 – 21 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on September 25, 2020, February 5, 2021 and May 26, 2021 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US20170352809A1).
As per claims 16, 17 and 19, Lee teaches:
 A polycyclic compound represented by Formula 1 
    PNG
    media_image1.png
    201
    232
    media_image1.png
    Greyscale
(Lee teaches compound 8 
    PNG
    media_image2.png
    190
    327
    media_image2.png
    Greyscale
in [0079]. This reads on the claimed compound wherein X is O; R1 is an unsubstituted heteroaryl group of 12 carbon atoms for forming a ring, R2 and R3 are hydrogen; a is an integer of 1 so that the compound is represented by Formula 1-1 of claim 17. This reads on Formula 2 in claim 19 wherein L11 is a direct linkage and Ar11 is an unsubstituted heteroaryl group of 12 carbon atoms for forming a ring.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 3, 5, 6, 8, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20170352809A1) as applied to claims 16, 17, and 19.
As per claims 1 – 3, 6 and 8, Lee teaches:
A polycyclic compound represented by Formula 1 
    PNG
    media_image1.png
    201
    232
    media_image1.png
    Greyscale
(Lee teaches compound 8 
    PNG
    media_image2.png
    190
    327
    media_image2.png
    Greyscale
in [0079]. This reads on the claimed compound wherein X is O; R1 is an unsubstituted heteroaryl group of 12 carbon atoms for forming a ring, R2 and R3 are hydrogen; a is an integer of 1 so that the compound is represented by Formula 1-1 of claim 6. This reads on Formula 2 in claim 8 wherein L11 is a direct linkage and Ar11 is an unsubstituted heteroaryl group of 12 carbon atoms for forming a ring.)
Lee does not specifically teach compound 8 in a device. Lee does teach:
A luminescence device comprising a first electrode, a second electrode on the first electrode, and at least one functional layer between the first electrode and the second electrode, wherein the at least one functional layer comprises a hole transport region on the first electrode, an emission layer on the hole transport region, and an electron transport region between the emission layer and the second electrode ([0037]: “Fig. 1 shows an organic light emitting device 100… Device 100 may include a substrate 110, an anode 115, a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130, an emissive layer 135, a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150, a protective layer 155, a cathode 160, and a barrier layer 170.”)
Wherein the emission layer comprises the polycyclic compound of Formula 1 ([0114]: “In some embodiments of the OLED, the organic compound is an emissive layer and the compound of Formula 1 is a host.”)
Lee teaches an anode, a cathode, and an organic layer and that the compound is in the organic layer as discussed above. It would have been obvious to use the compound in the organic layer with the device structure of Lee as Lee demonstrates this device structure was known prior to the effective filing date of the claimed invention.	
As per claims 10 and 21, Lee teaches polycyclic substitutions on the azaborine compound, such as shown above in compound 8. The Markush compound in Lee allows the R groups to be heteroaryl groups or aryl groups ([0018]). Among the aryl groups taught by Lee is fluorene ([0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a fluorenyl group for the dibenzofuran group in compound 8. When substituted in this way, the compound reads on claimed compound 2-15 in claims 10 and 21 
    PNG
    media_image3.png
    240
    88
    media_image3.png
    Greyscale
. 
As per claim 5, Lee teaches:
Wherein the hole transport region comprises the polycyclic compound ([0117]: “In some embodiments of the OLED… the compound having Formula I is a charge carrier blocking material in the organic layer.” Examiner notes that this is interpreted as the electron blocking layer, which is part of the hole transport region described in the device of [0037] of Lee).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20170352809A1) as applied to claims 1 - 3, 5, 6, 8, 10, 16, 17, 19 and 21 above, and further in view of Noto (US20120261651A1).
As per claim 4, Lee teaches all the limitations of claim 1. Lee teaches the R1 – R3 groups in Formula 1 to be heteroaryl groups or aryl groups ([0018]), such as the fluorene group shown above. Lee teaches that the aryl group may be optionally substituted ([0053]) and that the substituents may include phosphine groups ([0055]). Lee does not explicitly teach:
The Hammett constant of R1 to R3 is greater than 0.
Noto teaches phosphine oxide derivatives used in organic electroluminescent elements (Abstract). Noto teaches that the introduction of phosphine oxide groups leads to improvement in the electron transfer and electron injection properties of the emission layer ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically choose a phosphine group substituent off of the aryl groups as allowed by Lee motivated by the desire to predictably produce a compound with improved electron transfer and electron injection properties as taught by Noto ([0018]). Paragraph ([0073]) of the instant specification as filed teaches that representative groups with Hammett constants greater than 0 include aryl groups substituted with phosphine oxide groups. Therefore, the prior art combination meets the limitation of claim 4.
Lee includes each element claimed, with the only difference between the claimed invention and Lee being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of improved device quantum efficiency and stability as taught by Lee (Abstract), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E). 

Claims 1 - 3, 7, 9, 11 - 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US20160351811A1).
As per claims 1 – 3, 7, 9, 16, 18 and 20, Lam teaches:
A polycyclic compound represented by Formula 1 
    PNG
    media_image4.png
    192
    236
    media_image4.png
    Greyscale
(Lee teaches compounds of Formula I 
    PNG
    media_image5.png
    160
    277
    media_image5.png
    Greyscale
(Abstract). A specific compound taught by Lam is 
    PNG
    media_image6.png
    209
    290
    media_image6.png
    Greyscale
([0068]). Lam teaches that the A group can be a heteroaryl group, such as a dibenzofuran and that other suitable heteroaryl groups include quinoline ([0049]). Therefore, it would have been obvious to substitute the dibenzofuran group in compound 35 for an quinoline group as both are species in the genus of Formula I taught by Lam. When the dibenzofuran group in compound 35 is modified to contain a quinoline group, the compound reads on the claimed Formula wherein R1 to R3 are all hydrogen, L1 is a direct linkage, Ar1 is an unsubstituted heteroaryl group of 8 carbon atoms for forming a ring, namely an unsubstituted cyclic azine group. This compound is represented by Formula 1-4 in claims 7 and 18 and compound 1-12 in claims 9 and 20 
    PNG
    media_image7.png
    164
    149
    media_image7.png
    Greyscale
)
A luminescence device comprising a first electrode, a second electrode on the first electrode, and at least one functional layer between the first electrode and the second electrode, wherein the at least one functional layer comprises a hole transport region on the first electrode, an emission layer on the hole transport region, and an electron transport region between the emission layer and the second electrode ([0032]: “Fig. 1 shows an organic light emitting device 100… Device 100 may include a substrate 110, an anode 115, a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130, an emissive layer 135, a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150, a protective layer 155, a cathode 160, and a barrier layer 170.”)
Wherein the emission layer comprises the polycyclic compound (Claim 14 teaches that the compound is a host in the emissive layer.)
Lam includes each element claimed, with the only difference between the claimed invention and Lam being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of improved performance for OLED applications as taught by Lam ([0130]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Lam teaches an anode, a cathode, and an organic layer and that the compound is in the organic layer as discussed above. It would have been obvious to use the compound in the organic layer with the device structure of Lam as Lam demonstrates this device structure was known prior to the effective filing date of the claimed invention.
As per claims 11 and 15, as shown above, Lam teaches a compound of Formula A in the claimed device structure. Paragraph ([0073]) of the instant specification as filed teaches that representative groups with Hammett constants greater than 0 include cyclic azine derivatives including 3 to 60 carbon atoms for forming a ring, such as the quinoline group above, therefore the compound meets the claimed Formula wherein X1 is N, R11 to R13 are hydrogen; a1 to c1 are each 4; L21 is a direct linkage, Ar21 is an unsubstituted cyclic azine derivative of 7 carbon atoms; Ar21 is an electron withdrawing group having a Hammett constant greater than 0; p1 is 1 and q1 is 1.
In [0085], Lam teaches that compounds of Formula I can be used in a formulation with another component such as a host material. When the compound of Lam is provided with a host material, the compound in Lam is interpreted as a “dopant” as required by the claims.
As per claim 12, Lam teaches:
Wherein the emission layer is to emit thermally activated delayed fluorescence (In [0103], Lam teaches that emitting materials in the OLED can include materials that emit light via thermally activated delayed fluorescence.)
As per claim 13, Table 1 in the instant specification teaches that the energy difference in compound 1-12 is 0.02 eV.
As per claim 14, Lam teaches:
Wherein the emission layer is to emit light having a central wavelength of about 490 nm to about 750 nm (Lam teaches that the compounds claimed are particularly useful in blue and green phosphorescent OLEDs ([0054]), which produce light in the claimed wavelengths.)

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        

/J.N.C./Examiner, Art Unit 1789